Case 1:19-cv-03195-JEB Document 1-1 Filed 10/24/19 Page 1 of 39




                    Exhibit 1
Case 1:19-cv-03195-JEB Document 1-1 Filed 10/24/19 Page 2 ofFiled
                                                             39
                                                            D.C. Superior Court
                                                            09/20/2019 09:16AM
                                                            Clerk of the Court
Case 1:19-cv-03195-JEB Document 1-1 Filed 10/24/19 Page 3 of 39
Case 1:19-cv-03195-JEB Document 1-1 Filed 10/24/19 Page 4 of 39
Case 1:19-cv-03195-JEB Document 1-1 Filed 10/24/19 Page 5 of 39
Case 1:19-cv-03195-JEB Document 1-1 Filed 10/24/19 Page 6 of 39
Case 1:19-cv-03195-JEB Document 1-1 Filed 10/24/19 Page 7 of 39
Case 1:19-cv-03195-JEB Document 1-1 Filed 10/24/19 Page 8 of 39
Case 1:19-cv-03195-JEB Document 1-1 Filed 10/24/19 Page 9 of 39
Case 1:19-cv-03195-JEB Document 1-1 Filed 10/24/19 Page 10 of 39
Case 1:19-cv-03195-JEB Document 1-1 Filed 10/24/19 Page 11 of 39
Case 1:19-cv-03195-JEB Document 1-1 Filed 10/24/19 Page 12 of 39
Case 1:19-cv-03195-JEB Document 1-1 Filed 10/24/19 Page 13 of 39
Case 1:19-cv-03195-JEB Document 1-1 Filed 10/24/19 Page 14 of 39
Case 1:19-cv-03195-JEB Document 1-1 Filed 10/24/19 Page 15 of 39
Case 1:19-cv-03195-JEB Document 1-1 Filed 10/24/19 Page 16 of 39
Case 1:19-cv-03195-JEB Document 1-1 Filed 10/24/19 Page 17 of 39
Case 1:19-cv-03195-JEB Document 1-1 Filed 10/24/19 Page 18 of 39
Case 1:19-cv-03195-JEB Document 1-1 Filed 10/24/19 Page 19 of 39
Case 1:19-cv-03195-JEB Document 1-1 Filed 10/24/19 Page 20 of 39
Case 1:19-cv-03195-JEB Document 1-1 Filed 10/24/19 Page 21 of 39
Case 1:19-cv-03195-JEB Document 1-1 Filed 10/24/19 Page 22 of 39
Case 1:19-cv-03195-JEB Document 1-1 Filed 10/24/19 Page 23 of 39
Case 1:19-cv-03195-JEB Document 1-1 Filed 10/24/19 Page 24 of 39
Case 1:19-cv-03195-JEB Document 1-1 Filed 10/24/19 Page 25 of 39
Case 1:19-cv-03195-JEB Document 1-1 Filed 10/24/19 Page 26 of 39
Case 1:19-cv-03195-JEB Document 1-1 Filed 10/24/19 Page 27 of 39
Case 1:19-cv-03195-JEB Document 1-1 Filed 10/24/19 Page 28 of 39
Case 1:19-cv-03195-JEB Document 1-1 Filed 10/24/19 Page 29 of 39
Case 1:19-cv-03195-JEB Document 1-1 Filed 10/24/19 Page 30 of 39
Case 1:19-cv-03195-JEB Document 1-1 Filed 10/24/19 Page 31 of 39
Case 1:19-cv-03195-JEB Document 1-1 Filed 10/24/19 Page 32 of 39
Case 1:19-cv-03195-JEB Document 1-1 Filed 10/24/19 Page 33 of 39
Case 1:19-cv-03195-JEB Document 1-1 Filed 10/24/19 Page 34 of 39
Case 1:19-cv-03195-JEB Document 1-1 Filed 10/24/19 Page 35 of 39
Case 1:19-cv-03195-JEB Document 1-1 Filed 10/24/19 Page 36 of 39
Case 1:19-cv-03195-JEB Document 1-1 Filed 10/24/19 Page 37 of 39
Case 1:19-cv-03195-JEB Document 1-1 Filed 10/24/19 Page 38 of 39
Case 1:19-cv-03195-JEB Document 1-1 Filed 10/24/19 Page 39 of 39
